DETAILED ACTION
This action is in response to the amendments filed on Jan. 10th, 2022. A summary of this action:
Claims 1, 5, 7-9, 12, 14-15 have been presented for examination.
Claims 1, 5, 8-9, 12, 15 are objected to
Claim 1, 5, 7-9, 12, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.
Claim 1, 5, 7-9, 12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
Claims 1, 5, 7-9, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018 in view of Alwisy, “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, 2010, University of Alberta, Master’s Thesis
Claim 1, 5, 7-9, 12, 14-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 18 of copending Application No. 16/695,406 (reference application).
This action is Final

	Notice of Pre-AIA  or AIA  Status


Response to Amendment/Argument
Regarding the amendments
	The Examiner notes that the present amendments are repeating the previous amendments from Apr. 12th, 2021 – i.e. the present claims are substantially identical to the previously presented claims, and are treated as such. 
	As per MPEP § 714: “Each amendment document that includes a change to an existing claim,...wherein this includes: “(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: ...”

Regarding the terminal disclaimer and double patenting rejection
The rejection is maintained. Neither amendments nor arguments were submitted for consideration for this rejection.
A terminal disclaimer was submitted, however the terminal disclaimer is not proper – the terminal disclaimer states that the disclaimer is in reference to application # “16/69406” and not application # 16/695,406 – i.e., the “5” was omitted.
	As such, the terminal disclaimer is insufficient to overcome the non-statutory double patenting rejection as the terminal disclaimer is not proper.

Regarding the claim objections
	The objections are maintained in part, as the Examiner has further considered the scope of the claims in view of the specification. Neither amendments nor arguments were submitted for consideration for the objections.

Regarding the § 112(a) Rejection
	The rejection is maintained. Neither amendments nor arguments were submitted for consideration for this rejection.

Regarding the § 112(b) Rejection
The rejection is maintained in part, as the Examiner has further considered the scope of the claims in view of the specification. See below for the maintained grounds of rejection. 

Regarding the § 112(d) Rejection
The rejection is maintained. Neither amendments nor arguments were submitted for consideration for this rejection.

Regarding the § 101 Rejection
The rejection is maintained. 

Applicant submits (Remarks, page 6-7): The present set of amended claims provide for a process which is highly unlikely to be performed by a mental process or with a pen and paper. The present invention is directed to a computer program which is able to analyze a set of drawings, remove excess items from the drawings, calculate a centerline of the "walls" to determine a frame member width and create various drawings from these calculations as well as prepare a CAD tool to construct 3D models from these drawings. Through the present invention the building process is improved through the analysis and processing of the software/computer program/method to take a drawing and create various new drawings and data which can be used to create a 3D model.

Examiner’s Response: 
	The Examiner respectfully disagrees. 
The applicant’s arguments are not for the claim, they are for the applicant’s arguments, i.e. it is improper to import limitations from the specification into the claims, as the argument implies.
In addition, the applicant’s arguments fail to address how the mental process presently claimed invention would not be able to be performed mentally – instead, the argument just states that this is “highly unlikely”.
As to the argued for improvement – the argued for improvement appears to merely be stating the benefits of applying a computer as a tool to implement an abstract idea of a mental process. See MPEP § 2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a 

Applicant Submits (Remarks, page 7): “...Unlike the claims at issue in Bilski, where the risk hedging method could be largely performed mentally by a human being, the claimed invention the claim as a whole is directed to more than just steps capable of being performed mentally, products a physical product, and generates a set of data which previously did not exist. The present invention creates new 3d model files ( of the building and of the sheathing material panels) which previously did not exist. The files are readable by a CAD tool. The files which are readable by third party CAD tools are created to each sheathing material panel and also for the new model file with the sheathing material applied....”
	
Examiner’s Response: 
	The Examiner respectfully disagrees. 
	First: it is improper to import limitations form the specification. The claims make no recitation of “3d model files” nor a 3D model nor a CAD tool. 
	Second: as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial 

Applicant’s Arguments (Remarks, page 7): “Additionally, the present invention provides improvements to the functionality of the referenced specific computer technology within the claimed invention. Enfish. LLC v. Microsoft Corp., No. 15-1244...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	The presently claimed invention is not an improvement in the functioning of a computer. 
	Rather, the claims are, as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
	The application of a general purpose computer in an ordinary way to an abstract idea does not improve the functioning of the general purpose computer – rather, it is merely an abstract idea using a computer as a tool to implement the abstract idea. 

Applicant submits (Remarks, page 8): “Similar here, the present invention provides a solution to a problem, and that problem is taking a completed floor model drawing with appliances and other items and reducing it to a frame member drawing which can be used to build a 3d model within a CAD tool. This goes through a multi-step process and creates several new drawings (files) that are used. Additionally this invention can take several floors of a building and setup them up and align them so that the 3D model can be constructed within the CAD tool.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	This argument requires an improper importation of limitations from the specification into the claims, e.g. “a 3D model”, a “CAD tool”, “files”, “appliances and other items” and the like. 
	The claimed invention recites a mental process without significantly more. The mere additions of generic computer components to a mental process does not amount to significantly more, as per MPEP § 2106.05(f).

Regarding the § 103 Rejection
The rejection is maintained. 

Applicant submits (Remarks, page 11): “Alwisy does not analyze the walls in the same way as the present invention. As explained above, Alwisy deals with length and width adjustment of 

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	Claim 1 merely recites, in part: “calculating, by one or more processors, a width of framing members of each of the walls and the thickness of finishing materials”
	The claims do not recite how this is being done. Rather, it encompasses any method of performing such a calculation as claimed, e.g. Alwisy page 67 "The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa) [example of a change in the calculation]. For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing) it can be 4.5”. The wall thickness difference entails a shift in the wall location; this shift must comply with the structural design in term of wall  thickness and to the architectural design in terms of final layout boundaries...”, e.g. page 68: “Having assigned walls’ base-points (points a, b, c, d, e, and f), wall lengths (L) and thicknesses (Th) adjustment are preformed, and the X and Y coordinates of the walls’ corner points are modified. To store the framing data [example of storing some of the results from such a calculation], additional 

Claim Objections
Claims 1, 5, 8, 12, 15 are objected to because of the following informalities:  
Claim 1 recites “one or more processors” multiple times, wherein the later recitations do not have antecedent basis back to the first recitation and the elements are the same – the Examiner suggests amending the later recitations to “the one or more processors”
Claim 5 recites “the true width” however claim 1 only recites a “width” and not the “true width” – the Examiner suggests deleting the term “true” from the claim. Claim 12 is objected to under a similar rationale. 
Claim 8 is objected to – the amendments deleted the period, i.e. the “.” at the end of the claim. The Examiner suggests putting a period at the end of the claim. 
See MPEP § 808.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”
Claim 9 is objected to as there is no period at the end of claim 9. The Examiner suggests putting a period at the end of the claim. 
Claim 8 recites “program instructions to manipulate the drawing by removing all other features of the drawings expect
Claim 15 recites “...calculate data of each of the walls, wherein the data points measure an actual width of the walls;” – this recites a first recitation of “data”, and a second recitation of “the data points”, wherein the second recitation lacks antecedent basis – the Examiner suggests amending this to recite “calculate data points, wherein the data points measure an actual width of the walls;” for proper antecedent basis
Claim 15 recites, in part: “A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to ...program instructions to...” – however it not clear from the claim itself what component of the system is executing the program instructions
In view of the instant specification ¶ 70 and ¶ 75, the Examiner suggests amending the claim such that the “program instructions” are stored in the storage medium and executed by the CPU
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5, 7-9, 12, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites in part:
creating, by one or more processors, a plurality of data points along the width of the walls;
The closest support from the specification is found in ¶ 64 which recites, in part: “The Centerline Program 108 created a plurality of data points to determine the width of the wall, the thickness of the finishing materials or sheathing materials which are applied to the wall (e.g. drywall, stucco, brick, shingles, etc.)”
One of ordinary skill would not have clearly recognized the presently claimed invention, specifically for the “data points along the width of the walls”, from the instant disclosure, i.e. this claim does not comply with the written description requirement. 

Claim 15 recites, in part:
program instructions to calculate data of each of the walls, wherein the data points measure an actual width of the walls;
The closest support from the specification is found in ¶ 64 which recites, in part: “The Centerline Program 108 created a plurality of data points to determine the width of the wall, the thickness of the finishing materials or sheathing materials which are applied to the wall (e.g. drywall, stucco, brick, shingles, etc.)”
One of ordinary skill would not have clearly recognized the presently claimed invention, specifically for the “calculate data of each of the walls, wherein the data points measure an actual width of the walls”, from the instant disclosure, i.e. this claim does not comply with the written description requirement. 

Claim 8 recites in part:
program instructions to identify the walls of the drawing and isolate the walls from other features of the drawing;
program instructions to manipulate the drawing by removing all other features of the drawings expect for the walls, 
The closest support is found in the original claims as filed, claim 2 which recites: “wherein the identifying of the features of the floor plan, further comprising, removing, by one or more processors, the features which are not associated with the walls and apertures.” and see ¶ 65 which recites in part: “the depicted illustration, doors and windows 602 are also 
These convey that the system removes “features which are not associated with the walls and apertures”. The present claims recite, in essence, “removing all other features” wherein this includes the apertures – this is not supported. As per the original claims, and as per the specification, the “apertures” are not removed. 
One of ordinary skill would not have clearly recognized the presently claimed invention, specifically for the “other features...all other features”, from the instant disclosure, i.e. this claim does not comply with the written description requirement. 

Claim 15 recites in part:
	program instructions to analyze the drawing to isolate the walls from the other features of the drawing;
	4Application No. 16/695378Docket No. COEN19.US.U.004 program instructions to manipulate the drawing to remove all other features of the drawings, wherein the walls remain and a wall drawing is formed;
The closest support is found in the original claims as filed, claim 2 which recites: “wherein the identifying of the features of the floor plan, further comprising, removing, by one or more processors, the features which are not associated with the walls and apertures.” and see ¶ 65 which recites in part: “the depicted illustration, doors and windows 602 are also identified, as these features are used to assist the Centerline Program 108 with determining the walls from unnecessary features of the drawings”.
The present claims recite, in essence, “removing all other features” wherein this includes the apertures – this is not supported. As per the original claims, and as per the specification, the “apertures” are not removed. 
One of ordinary skill would not have clearly recognized the presently claimed invention, specifically for the “other features...all other features”, from the instant disclosure, i.e. this claim does not comply with the written description requirement. 

Claim 15 recites in part:
program instructions to calculate a centerline of each of the walls to determine an actual length of each of the walls
The term “length” does not appear in the instant disclosure. The closest support for this comes from ¶ 68 “In step 408, Centerline Program I 08, generates the drawings in the design software of the true size of the wall framing members...”
One of ordinary skill would not have clearly recognized the presently claimed invention, specifically for the “determine an actual length of each of the walls”, from the instant disclosure, i.e. this claim does not comply with the written description requirement. 

Claim Rejections - 35 USC § 112(b)

(b)  CONCLIMSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in part:
manipulating , by one or more processors, the layout of the walls so that each of the walls, wherein the width of the walls is that of the frame members and the centerlines of the walls position adjacent walls based on the wall width;

This claim recites “manipulating...the layout of the walls so that each of the walls...” and does not complete this limitation – as such, it’s not clear what this is attempting to claim, as the limitation is incomplete.
For purposes of Examiner, the claim limitation is interpreted, in view of fig. 5-7 and ¶ 68 in the instant specification and the remaining portions of this limitation as conveying an association between each of the walls with the width of the walls and the centerlines of the walls. 

The claim further recites: ...wherein the width of the walls is that of the frame members and the centerlines of the walls position adjacent walls based on the wall width – this is recited in a vague and ambiguous manner.
Specifically, it is unclear what “and the centerlines of the walls position adjacent walls based on the wall width” is intended to convey. The prior recitation of “the width of the walls is that of the frame members and centerlines of the walls” convey merely part of the “true width” (¶ 6-¶8 of the specification), but it is not clear how this is related to the following recitation of “position adjacent walls...”,
For purposes of Examiner, the claim limitation is interpreted, in view of fig. 5-7 and ¶ 68 in the instant specification, as conveying that the width of the walls if that of the frame members, and that the centerlines of the walls are based on the wall widths. 
As to the “position adjacent walls”, the specification ¶ 68 conveys: “The information related to the wall is transferred into the database of the design software, for example global position of the wall relative to a reference location or point, the relative position of wall with adjacent walls, and all other related information which can be identified by the software.” – this conveys there is “information related to the wall...[wherein the information includes] the relative position of wall with adjacent walls”, - as such, this is what is reasonably conveyed by the present limitation. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 9 recites, in part: 
	The computer program product of claim 8, wherein the identifying of the walls and apertures, further comprising, program instructions to remove features which are not the walls and apertures 

However, claim 8 already recites:
	program instructions to identify the walls of the drawing and isolate the walls from other features of the drawing;
	program instructions to manipulate the drawing by removing all other features of the drawings expect for the walls, wherein a computerized image of the walls is formed;

As per claim 8, “all other features” including the “apertures” are removed in the independent claim – claim 9 does not further limit claim 8 as claim 9 requires “remove features which are not walls and apertures”, however claim 8 already recites “remove all other features”, i.e. the “apertures” 
Claim 9 does not further limit claim 8 – claim 8 already recites the step of “removing” that is recited in claim 9. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 5, 7-9, 12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 15 is directed towards the statutory category of an apparatus.

Step 2 – Claim 1
Step 2A – Prong 1


The mental process recited in claim 1 is:
analyzing, ..., each line within the architectural drawing of the floor plan;
	identifying, ..., the lines which are associated with the walls and the lines which are not associated with the walls;
	creating, ..., a plurality of data points along the width of the walls,;
	calculating, ..., a width of framing members of each of the walls and the thickness of finishing materials ,;
	calculating, ..., a centerline of each of the walls of the layout, wherein the apertures are incorporated into the respective walls;
	manipulating, ..., the architectural drawing of the floor plan to a layout of the walls, wherein the layout is a computer generated image;
	manipulating , ..., the layout of the walls so that each of the walls, wherein the width of the walls is that of the frame members and the centerlines of the walls position adjacent walls based on the wall width;
	and rendering, ..., a drawing of the manipulated layout of the walls.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a 

	As such, the claim recites a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
one or more processors
computer

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
architectural drawing


receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
one or more processors
computer

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
architectural drawing

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of “storing and retrieving information in memory” (see MPEP § 2106.05(d).
receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;

see ¶ 3 in the instant specification. 

As such, the claim is directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 5 merely recites another step in the mental process
Claim 7 is an insignificant extra-solution activity (MPEP § 2106.05(g)) as its merely an insignificant application of the mental process. The use of the elements "software language" and "by one or more processors" are merely applying a generic computer functionality to the mental process. 

As such, the claim is directed towards a mental process without significantly more.

Step 2 – Claim 8
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
... identify the walls of the drawing and isolate the walls from other features of the drawing;
	... manipulate the drawing by removing all other features of the drawings expect for the walls, wherein a ... image of the walls is formed;
	... analyze the walls to identify each wall panel and to measure the thickness of each of the wall panels and a centerline of each of the wall panels;
	... analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a width of a wall frame;
	... manipulate the ... image of the walls showing the wall panels with the thickness of the wall frames, wherein the walls are properly aligned based on the centerlines.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claim recites a mental process. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
A computer program product
computerized image

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
drawing of a floor plan

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive drawing of a floor plan, wherein walls of the floor plan are shown;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
A computer program product
computerized image

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
drawing of a floor plan

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive drawing of a floor plan, wherein walls of the floor plan are shown;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of “storing and retrieving information in memory” (see MPEP § 2106.05(d).
receive drawing of a floor plan, wherein walls of the floor plan are shown;

The data being limited to an “drawing of a floor plan” as recited in the claims is merely a field of use limitation that is well-understood, routine, and conventional, e.g. see ¶ 3 in the instant specification. 

As such, the claim is directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 9 merely recites another step in the mental process
Claim 12 merely recites another step in the mental process
Claim 14 is an insignificant extra-solution activity (MPEP § 2106.05(g)) as its merely an insignificant application of the mental process. The use of the elements "software language" 

As such, the claim is directed towards a mental process without significantly more.

Step 2 – Claim 15
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 15 is:
... analyze the drawing to isolate the walls from the other features of the drawing;
	... calculate data of each of the walls, wherein the data points measure an actual width of the walls;
	... calculate a centerline of each of the walls to determine an actual length of each of the walls;
	... calculate a true width of the wall, wherein the true width of the wall is the width of a frame of the wall with finishing materials removed;
	4Application No. 16/695378Docket No. COEN19.US.U.004 ... manipulate the drawing to remove all other features of the drawings, wherein the walls remain and a wall drawing is formed;
	... manipulate the wall drawing to replace the walls with the centerline, wherein the apertures are identified and a centerline drawing is formed;
... manipulate the centerline drawing based on the true width of the walls, wherein a frame drawing is created and the walls are shown with the true width and the actual length, wherein a frame drawing is created;
	and ... incorporate apertures into the frame drawing. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claim recites a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system comprising:
	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
	program instructions to...
	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
drawing of a floor plan

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a drawing of a floor plan, wherein walls are visible
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system comprising:
	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
	program instructions to...
	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
drawing of a floor plan

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a drawing of a floor plan, wherein walls are visible

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of “storing and retrieving information in memory” (see MPEP § 2106.05(d).
receive a drawing of a floor plan, wherein walls are visible

The data being limited to an “drawing of a floor plan...” as recited in the claims is merely a field of use limitation that is well-understood, routine, and conventional, e.g. see ¶ 3 in the instant specification. 

As such, the claim is directed towards a mental process without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5, 7-9, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018 in view of Alwisy, “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, 2010, University of Alberta, Master’s Thesis

Regarding Claim 1
Lim teaches: 
	A computer method for calculating a centerline of frame members, comprising: (Lim, abstract, teaches a method to generate BIM models from “2D CAD drawings”, the method is computer implemented as it’s based on “CAD”, i.e. computer-aided design)
	receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials; (Lim, section 2, ¶ 1-3 teaches receiving and “preparing” “CAD drawings” [architectural drawing], see fig. 1 as well – the drawings are a floor plan, e.g. see figure 1 which shows that the drawings include the walls with finishing materials, and both interior/exterior walls)
	analyzing, by one or more processors, each line within the architectural drawing of the floor plan;(Lim, section 2, ¶ 1 teaches that one of the steps is to “identify which parts of the drawing corresponds to what building elements” which include “walls” as well as “windows and doors” [examples of apertures], see section 3 for a detailed walkthrough on the process used – i.e., see figure 1, this is analyzing the lines to identify which lines are walls)
identifying, by one or more processors, the lines which are associated with the walls and the lines which are not associated with the walls;(Lim, section 2, ¶ 1 teaches that one of the steps is to “identify which parts of the drawing corresponds to what building elements” which include “walls” as well as “windows and doors” [examples of apertures], see section 3 for a detailed walkthrough on the process used)
	creating, by one or more processors, a plurality of data points along the width of the walls,;(Lim, section 3.3.2 teaches that “Walls are typically defined on plan with two parallel lines. The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines...Required parameters such as wall reference lines and thickness were then generated from these pairs of lines. The parameters were then connected to the corresponding ACC wall nodes, hereby generating the walls” – this is an example of generating data points which define the width of the walls)
	calculating, by one or more processors, a centerline of each of the walls of the layout, wherein the apertures are incorporated into the respective walls;(Lim, section 3.3.2, teaches that for wall detection the “walls are typically defined…with two parallel lines” wherein the “analysis process” pairs the lines using a “distance between the lines”, i.e. a wall has “required parameters such as wall reference lines and thickness” – see fig. 5 for an example which shows the walls are converted to “paired walls and reference lines (center)” – the reference line is the centerline in between the parallel lines, in summary see fig. 5, middle drawing – this is drawing of the centerline of all the features, in regards to the apertures see section 3.3.3 – the 
	manipulating, by one or more processors, the architectural drawing of the floor plan to a layout of the walls, wherein the layout is a computer generated image; (Lim, see figure 1 as cited above -  see the 2D CAD drawing for an example of the floorplan with the layout of the walls that is computer generates (i.e. “CAD”))
	manipulating , by one or more processors, the layout of the walls so that each of the walls, wherein the width of the walls is that of the frame members and the centerlines of the walls position adjacent walls based on the wall width; (Lim, see figure 1 as cited above - - see the 2D CAD drawing for an example of the floorplan with the layout of the walls that is computer generates (i.e. “CAD”) – the walls in this figure include the width of the frame members and see figure 5 for the centerline being added to this drawing and shows the positions of the adjacent walls)
	and rendering, by one or more processors, a drawing of the manipulated layout of the walls. (Lim, see figures 1 and 5 for drawings of this manipulated layout)

Lim does not explicitly teach:
	calculating, by one or more processors, a width of framing members of each of the walls and the thickness of finishing materials ,;

Alwisy teaches: 
calculating, by one or more processors, a width of framing members of each of the walls and the thickness of finishing materials ,;(Alwisy, fig. 3-5 and fig. 3-7 teaches a system for taking a 2D layout and parameters, i.e. an architectural drawing of a floor plan, and converting it to a BIM model similar as Lim, e.g. see the block “Wall thickness adjustment” in fig. 3-7 [example of a step which includes this calculation] 
then see section 4.2.3 which teaches generating “shop drawings” including for the “wall” [example of a framing plan], wherein page 67 and fig 4-41 teaches that part of the process includes “A wall section thickness (Wt) is composed of different thicknesses corresponding to the composition of the wall (Wti)...Walls’ thickness and length adjustments are needed to account for the structural design requirements...The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa). For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing) it can be 4.5”. The wall thickness difference entails a shift in the wall location; this shift must comply with the structural design in term of wall thickness and to the architectural design in terms of final layout boundaries.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lim on a system for converting 2D drawings to a 3D BIM model with the teachings from Alwisy on converting 2D drawings to a 3D BIM model and also creating a framing plan from the drawings. The motivation to combine would have been that this would have enabled the system to “automatically generate the 


Regarding Claim 5
Alwisy teaches: 
	The computer method of claim 1, wherein the calculation of the true width of the walls, further comprising, extracting, by one or more processors, a thickness of finishing materials. (Alwisy, page 67 teaches extracting the “thickness” of the “sheathing”, e.g. “0.5” sheathing” as part of determining the wall thickness for the framing plan, in addition see section 5.4 on page 100 which teaches that for “future research” Alwisy suggests “To include the 2D sheathing design into the shop drawings.” [i.e. the layout of sheathing panels on the wall])


Regarding Claim 7
Lim teaches: 
	The computer method of claim 1, further comprising, formatting, by one or more processors, the rendered drawing of the frame members from a first software language to a second software language.  (Lim, figures 5-7 teaches that the wall layer with “reference” lines [centerlines] are first formatted as a 2D drawing [in one language, this is in 2D CAD], and then the format is changed to a 3D “BIM” model, i.e. “generated walls” (caption of fig. 5), this would 

Regarding Claim 8
Lim teaches: 
	A computer program product for locating the centerline of a frame member, the computer program product comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:(Lim, abstract, teaches a method to generate BIM models from “2D CAD drawings”, the method is computer implemented as it’s based on “CAD”, i.e. computer-aided design)
	, program instructions to receive drawing of a floor plan, wherein walls of the floor plan are shown;(Lim, section 2, ¶ 1-3 teaches receiving and “preparing” “CAD drawings” [architectural drawing], see fig. 1 as well – the drawings are a floor plan)
	program instructions to identify the walls of the drawing and isolate the walls from other features of the drawing;;(Lim, section 2, ¶ 1 teaches that one of the steps is to “identify which parts of the drawing corresponds to what building elements” which include “walls” as well as “windows and doors” [examples of apertures], see section 3 for a detailed walkthrough on the process used – also see Lim, section 2, ¶ 3 teaches a “cleaning step” which “removes all necessary elements” also see section 3.2, and see figure 1, the middle image which is post the cleaning – features not associated with walls and apertures are removed, e.g. the stairwells in 
	program instructions to manipulate the drawing by removing all other features of the drawings expect for the walls, wherein a computerized image of the walls is formed;(Lim, section 2, ¶ 3 teaches a “cleaning step” which “removes all necessary elements” also see section 3.2, and see figure 1, the middle image which is post the cleaning – features not associated with walls and apertures are removed, e.g. the stairwells in the top right and top left of the drawing, also see figure 5 and figure 7  – these both show views of the walls, and the walls with the apertures wherein all other features have been removed))
	program instructions to analyze the walls to identify each wall panel and to measure...and a centerline of each of the wall panels; (Lim, section 3.3.2, teaches that for wall detection the “walls are typically defined…with two parallel lines” wherein the “analysis process” pairs the lines using a “distance between the lines”, i.e. a wall has “required parameters such as wall reference lines and thickness” – see fig. 5 for an example which shows the walls are converted to “paired walls and reference lines (center)” – the reference line is the centerline in between the parallel lines, in summary see fig. 5, middle drawing – this is drawing of the centerline of all the features)	
	program instructions to manipulate the computerized image of the walls showing the wall panels with the thickness of the wall frames, wherein the walls are properly aligned based on the centerlines. (Lim, see figures 1 and 5 which both show the manipulated images of the walls including with the wall panels with the thickness of the wall frames with the walls aligned on the centerlines)

Lim does not explicitly teach:
program instructions to analyze the walls ... to measure the thickness of each of the wall panels...
program instructions to analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a width of a wall frame;

Alwisy teaches: 
program instructions to analyze the walls ... to measure the thickness of each of the wall panels... (Alwisy, fig. 3-5 and fig. 3-7 teaches a system for taking a 2D layout and parameters, i.e. an architectural drawing of a floor plan, and converting it to a BIM model similar as Lim, also see figure 4-41 for more clarification 
then see section 4.2.3 which teaches generating “shop drawings” including for the “wall” [example of a framing plan], wherein page 67 and fig 4-41 teaches that part of the process includes calculating the “wall section thickness” including the “structural wall thickness” [the true width], this page also teaches determining the total width, e.g. “structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing)” wherein the framing width and the sheathing thickness are separated – see page 68 and fig 4-42 for an example of a framing plan with both the structural width, i.e. true width, and the total width )
program instructions to analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a width of a wall frame;(Alwisy, fig. 3-5 and fig. 3-7 teaches a system for taking a 2D layout and parameters, i.e. an architectural drawing of a floor plan, and converting it to a BIM model similar as Lim, also see figure 4-41 for more clarification 
then see section 4.2.3 which teaches generating “shop drawings” including for the “wall” [example of a framing plan], wherein page 67 and fig 4-41 teaches that part of the process includes calculating the “wall section thickness” including the “structural wall thickness” [the true width], this page also teaches determining the total width, e.g. “structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing)” wherein the framing width and the sheathing thickness are separated – see page 68 and fig 4-42 for an example of a framing plan with both the structural width, i.e. true width, and the total width – also see figure 4-45 in section 4.2.3 as cited above shows an rendered drawing of the frame members of a wall and includes a window in the wall, then see figure 4-53 which shows that each of the walls has a drawing associated with the frame members, also see figure 4-54 for more clarification – Alwisy generates a drawing of frame members of the floor plan including apertures such as windows included in the drawing)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lim on a system for converting 2D drawings to a 3D BIM model with the teachings from Alwisy on converting 2D drawings to a 3D BIM model and also creating a framing plan from the drawings. The motivation to combine would have been that this would have enabled the system to “automatically generate the needed sets of shop drawings” (Alwisy, page 19, ¶ 1), which would have saved the user from 

Regarding Claim 9
Lim teaches: 
	The computer program product of claim 8, wherein the identifying of the-walls and apertures, further comprising, program instructions to remove features which are not the walls and apertures (Lim, section 2, ¶ 3 teaches a “cleaning step” which “removes all necessary elements” also see section 3.2, and see figure 1, the middle image which is post the cleaning – features not associated with walls and apertures are removed, e.g. the stairwells in the top right and top left of the drawing, also see the clarification above in claim 1, e.g. see figures 5 and 7)


Regarding Claim 12.
Alwisy teaches:
	The computer program product of claim 8, wherein the calculation of the true width of the walls, further comprising, program instructions to extract a thickness of finishing materials. (Alwisy, page 67 teaches extracting the “thickness” of the “sheathing”, e.g. “0.5” sheathing” as part of determining the wall thickness for the framing plan, in addition see section 5.4 on page 100 which teaches that for “future research” Alwisy anticipates “To include the 2D sheathing design into the shop drawings.” [i.e. the layout of sheathing panels on the wall)


Regarding Claim 14.
Lim teaches: 
	The computer program product of claim 8, further comprising, program instructions to format the calculated centerline drawing from a first software language to a second software language. (Lim, figures 5-7 teaches that the wall layer with “reference” lines [centerlines] are first formatted as a 2D drawing [in one language, this is in 2D CAD], and then the format is changed to a 3D “BIM” model, i.e. “generated walls” (caption of fig. 5)) 

Regarding Claim 15.
Lim teaches: 
	A system comprising: 	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; (Lim, abstract, teaches a method to generate BIM models from “2D CAD drawings”, the method is computer implemented as it’s based on “CAD”, i.e. computer-aided design)
	program instructions to receive a drawing of a floor plan, wherein walls are visible;(Lim, section 2, ¶ 1-3 teaches receiving and “preparing” “CAD drawings” [architectural drawing], see fig. 1 as well – the drawings are a floor plan with visible walls)
	program instructions to analyze the drawing to isolate the walls from the other features of the drawing; (Lim, section 2, ¶ 1 teaches that one of the steps is to “identify which parts of the drawing corresponds to what building elements” which include “walls” as well as “windows 
	program instructions to calculate data of each of the walls, wherein the data points measure an actual width of the walls;(Lim, section 3.3.2 teaches that “Walls are typically defined on plan with two parallel lines. The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines...Required parameters such as wall reference lines and thickness were then generated from these pairs of lines. The parameters were then connected to the corresponding ACC wall nodes, hereby generating the walls” – this is an example of generating data points which define the width of the walls
	program instructions to calculate a centerline of each of the walls to determine an actual length of each of the walls;(Lim, section 3.3.2, teaches that for wall detection the “walls are typically defined…with two parallel lines” wherein the “analysis process” pairs the lines using a “distance between the lines”, i.e. a wall has “required parameters such as wall reference lines and thickness” – see fig. 5 for an example which shows the walls are converted to “paired walls and reference lines (center)” – the reference line is the centerline in between the parallel lines, in summary see fig. 5, middle drawing – this is drawing of the centerline of all the features, in regards to the apertures see section 3.3.3 – the “doors and windows” [aperture examples] are “paired to the walls that they are located in” by using the “reference line” [centerline] – in regards to the length – this would have been obvious, i.e. see figure 5, the length is calculated for drawing the centerlines onto figure 5

4Application No. 16/695378Docket No. COEN19.US.U.004 program instructions to manipulate the drawing to remove all other features of the drawings, wherein the walls remain and a wall drawing is formed; (Lim, section 2, ¶ 1 teaches that one of the steps is to “identify which parts of the drawing corresponds to what building elements” which include “walls” as well as “windows and doors” [examples of apertures], see section 3 for a detailed walkthrough on the process used – also see figure 5, and figure 7, the walls/apertures are isolated from all other features)
	program instructions to manipulate the wall drawing to replace the walls with the centerline, wherein the apertures are identified and a centerline drawing is formed; (Lim, see figure 5 – this shows the centerline drawing in the center wherein the apertures are identified, e.g. the doorway, and the walls are replaced with their centerline representation)
	

Lim does not explicitly teach:
program instructions to calculate a true width of the wall, wherein the true width of the wall is the width of a frame of the wall with finishing materials removed;
program instructions to manipulate the centerline drawing based on the true width of the walls, wherein a frame drawing is created and the walls are shown with the true width and the actual length, wherein a frame drawing is created; 
	and program instructions to incorporate apertures into the frame drawing.

Alwisy teaches: 
program instructions to calculate a true width of the wall, wherein the true width of the wall is the width of a frame of the wall with finishing materials removed; (Alwisy, fig. 3-5 and fig. 3-7 teaches a system for taking a 2D layout and parameters, i.e. an architectural drawing of a floor plan, and converting it to a BIM model similar as Lim, also see figure 4-41 for more clarification 
then see section 4.2.3 which teaches generating “shop drawings” including for the “wall” [example of a framing plan], wherein page 67 and fig 4-41 teaches that part of the process includes calculating the “wall section thickness” including the “structural wall thickness” [the true width], this page also teaches determining the total width, e.g. “structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing)” wherein the framing width and the sheathing thickness are separated – see page 68 and fig 4-42 for an example of a framing plan with both the structural width, i.e. true width, and the total width – also see figure 4-45 in section 4.2.3 as cited above shows an rendered drawing of the frame members of a wall and includes a window in the wall, then see figure 4-53 which shows that each of the walls has a drawing associated with the frame members, also see figure 4-54 for more clarification – Alwisy generates a drawing of frame members of the floor plan including apertures such as windows included in the drawing)
program instructions to manipulate the centerline drawing based on the true width of the walls, wherein a frame drawing is created and the walls are shown with the true width and the actual length, wherein a frame drawing is created;  (Alwisy, see figure 4-41, figure 4-42, figure 4-45, figure 4-53, and the description as cited above – this system creates a framing 
	and program instructions to incorporate apertures into the frame drawing. (Alwisy, see figure 4-45 – the framing drawing includes the apertures, e.g. the window)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lim on a system for converting 2D drawings to a 3D BIM model with the teachings from Alwisy on converting 2D drawings to a 3D BIM model and also creating a framing plan from the drawings. The motivation to combine would have been that this would have enabled the system to “automatically generate the needed sets of shop drawings” (Alwisy, page 19, ¶ 1), which would have saved the user from having to do this manually, speeding up the time to generate a complete set of plans for a building. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 7-9, 12, 14-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 18 of copending Application No. 16/695,406 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘406 application’s claimed invention is an obvious variant of the instant application, wherein several of the differences are merely re-phrasing of the claim limitations.
	
For claim 1:
The recitation of “creating...a plurality of data points along the width of the walls” would have been inferred to be part of the creation of the second and third drawing layers of the ‘406
The recitation of “calculating...a width of framing members...and the thickness of the finishing materials” would have been an obvious variation of the ‘406 “true width” calculation, i.e. the instant merely adds on the “finishing materials”, e.g. drywall
A similar rationale applies for claim 5
For claim 8:
The “thickness of each of the wall panels” portion of the instant claim 8 would have been an obvious variation of the calculation of the “true width” in the ‘406 claim 8

The recitations for creating “the wall drawings...with the centerline” to form the “centerline drawing” would have been an obvious variation of the recitation of “and program instructions to manipulate the sections, wherein each section has an end frame member integrated into the section and manipulating the set of walls to accommodate the added end frame members so that the centerline of the set of walls comprised of manipulated sections is substantially the same as the calculated center lines of the first computer generated layer. “ in the ‘406 claim 15

Instant – 16/695,378
Co-pending 16/695,406
Regarding Claim 1

	A computer method for calculating a centerline of frame members, comprising:
	receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;
	analyzing, by one or more processors, each line within the architectural drawing of the floor plan;
identifying, by one or more processors, the lines which are associated with the walls and the lines which are not associated with the walls;
	creating, by one or more processors, a plurality of data points along the width of the walls;
	calculating, by one or more processors, a width of framing members of each of the walls and the thickness of finishing materials;
	calculating, by one or more processors, a centerline of each of the walls of the layout, wherein the apertures are incorporated into the respective walls;
	manipulating, by one or more processors, the architectural drawing of the floor plan to a layout of the walls, wherein the layout is a computer generated image;
	manipulating , by one or more processors, the layout of the walls so that each of the walls, wherein the width of the walls is that of the frame members and the centerlines of the walls position adjacent walls based on the wall width;
	and rendering, by one or more processors, a drawing of the manipulated layout of the walls.

Regarding Claim 1

	A computer method for panelising the structural member of a wall, comprising:
	receiving, by one or more processors, a floor plan, wherein the floor plan is a first drawing layer;
	isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;
identifying, by one or more processors, centerlines of each of the at least one walls, wherein the other elements of the floor plan are removed and a second drawing layer is created;
	calculating, by the one or more processors, a true width of the at least one wall , wherein the true width of the at least one wall is that of framing members;
	manipulating, by the one or more processors, the second drawing layer into a third drawing layer, wherein the third drawing layer is of the at least one walls showing a true thickness of the framing members,;
	segmenting, by the one or more processors, the third drawing layer into a series of wall segments based on the at least one wall design;
	transforming, by the one or more processors, the third drawing layer into a framing member model, wherein the segments are identified;
	and converting, by one or more processors, the segments into wall panels, wherein the wall panels are comprised of framing members and the framing members are positioned based on. 
Regarding Claim 4

	The computer method of claim 1, further comprising, identifying, by the one or more processors, a set of apertures within at least one of the at least one walls, 3Application No. 16/695,406Docket No. COEN19.US.U.005 and incorporating the location of the apertures in the framing member model. 

Regarding Claim 5

	The computer method of claim 1, wherein the calculation of the true width of the walls, further comprising, extracting, by one or more processors, a thickness of finishing materials. 

Regarding claim 1

calculating, by the one or more processors, a true width of the at least one wall , wherein the true width of the at least one wall is that of framing members;

Regarding Claim 7

	The computer method of claim 1, further comprising, formatting, by one or more processors, the rendered drawing of the frame members from a first software language to a second software language. 

Regarding claim 1

transforming, by the one or more processors, the third drawing layer into a framing member model, wherein the segments are identified;

Regarding Claim 8

	A computer program product for locating the centerline of a frame member, the computer program product comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to receive drawing of a floor plan, wherein walls of the floor plan are shown;
	program instructions to identify the walls of the drawing and isolate the walls from other features of the drawing;
	program instructions to manipulate the drawing by removing all other features of the drawings expect for the walls, wherein a computerized image of the walls is formed;
	program instructions to analyze the walls to identify each wall panel and to measure the thickness of each of the wall panels and a centerline of each of the wall panels;
	program instructions to analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a width of a wall frame;
	program instructions to manipulate the computerized image of the walls showing the wall panels with the thickness of the wall frames, wherein the walls are properly aligned based on the centerlines.

Regarding Claim 8

		A computer program product for panelising the structural member of a wall, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
program instructions to receive an architectural drawing of a floor plan;
	program instructions to identify walls of the floor plan;
	program instructions to extract the walls from the floor plan, wherein a first layer is created;
	program instructions to calculate a true center line of each of the walls;
	program instructions to calculate a true width of the walls based on the calculated true center line;
	program instructions to generate a second layer of the walls, wherein the walls are the true width of the walls based on a width o framing members;
	program instructions to segment the second layer into a series of wall panel segments, wherein the wall panel segments are comprised of a set of framing members and the wall panel segment selection is based on the floor plan;
program instructions to construct each of the wall panel segments based on an assembled wall panel segment design;
	program instructions to generate a 3D model from the second layer, wherein the 3D model is comprised of the wall panel segments;
	and program instructions to create a set of 2D illustrations of each of the wall panel segments, wherein the framing members are identified
program instructions to update the 3D model based on the segmentation of the wall into panels. 

Regarding Claim 9

	The computer program product of claim 8, wherein the identifying of the walls and apertures, further comprising, program instructions to remove features which are not the walls and apertures 

Regarding claim 8
	program instructions to identify walls of the floor plan;
	program instructions to extract the walls from the floor plan, wherein a first layer is created;

Regarding Claim 12.

	The computer program product of claim 8, wherein the calculation of the true width of the walls, further comprising, program instructions to extract a thickness of finishing materials. 

Regarding claim 8

program instructions to calculate a true width of the walls based on the calculated true center line;
Regarding Claim 14.

	The computer program product of claim 8, further comprising, program instructions to format the calculated centerline drawing from a first software language to a second software language. 

Regarding claim 8
	program instructions to generate a 3D model from the second layer, wherein the 3D model is comprised of the wall panel segments;

Regarding Claim 15.

	A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
	program instructions to receive a drawing of a floor plan, wherein walls are visible;
	program instructions to analyze the drawing to isolate the walls from the other features of the drawing;
	program instructions to calculate data of each of the walls, wherein the data points measure an actual width of the walls;
	program instructions to calculate a centerline of each of the walls to determine an actual length of each of the walls;
	program instructions to calculate a true width of the wall, wherein the true width of the wall is the width of a frame of the wall with finishing materials removed;
	4Application No. 16/695378Docket No. COEN19.US.U.004 program instructions to manipulate the drawing to remove all other features of the drawings, wherein the walls remain and a wall drawing is formed;
	program instructions to manipulate the wall drawing to replace the walls with the centerline, wherein the apertures are identified and a centerline drawing is formed;
	program instructions to manipulate the centerline drawing based on the true width of the walls, wherein a frame drawing is created and the walls are shown with the true width and the actual length, wherein a frame drawing is created;
	and program instructions to incorporate apertures into the frame drawing. 

Regarding Claim 15.

	A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
	program instructions to isolate a set of walls from an architectural drawing of a floor plan, wherein a first computer generated layer of the isolated set of walls is generated;
	program instructions to calculate center lines of the set of walls of the first computer generated layer;
	program instructions to calculate a true thickness of the set of walls based on the calculated center lines;
	program instructions to generate a second computer generated layer, wherein the set of walls are shown with the true thickness;
	program instructions to generate a 3D model of the set of walls, where the set of walls are formed from framing members;
5Application No. 16/695,406Docket No. COEN19.US.U.005 program instructions to analyze the 3D model, wherein the set of walls of the 3D model are transformed into sections and the sections are manipulated to be visually distinct from one another;
	and program instructions to manipulate the sections, wherein each section has an end frame member integrated into the section and manipulating the set of walls to accommodate the added end frame members so that the centerline of the set of walls comprised of manipulated sections is substantially the same as the calculated center lines of the first computer generated layer. 

Regarding Claim 18.

	The system of claim 15, further comprising, program instructions to identify a set of apertures within the set of walls, and incorporating the location of the apertures in the 3D model. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al., US 2008/0120069 – see the abstract, see fig. 1 and fig. 4, see ¶ 8 including “...For example, an engineer may build an HVAC analysis model using centerline wall dimensions (i.e., a point halfway through the thickness of the wall) instead of using the interior room dimensions (i.e., from the inner surfaces of each wall)...” and ¶ 31: “The analysis volume measurements 132 represent dimensions and geometry of the room volumes at the centerline wall dimensions of the walls, floor, and ceilings. Thus, the analysis volume measurements 132 account for the intrawall spaces between two rooms. This may include both interior-interior wall spaces, as well as interior-exterior wall spaces. In one embodiment, the centerline dimensions may be measured from a point halfway through the thickness of the walls, floor, and ceilings. FIG. 2B illustrates an example of an analysis volume 205 of room 200. As shown, analysis volume 205 is based on the centerline dimensions of the room and is slightly larger than the interior volume 203 of room 200...”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147